Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-31
                         1493 Filed
                                Filed12/01/20
                                      01/22/21 Entered
                                                Entered12/01/20
                                                        01/22/2117:45:18
                                                                 16:43:17 Page
                                                                           Page1 1ofof9 9




                                                                        Monthly Operating Report
                                                                        ACCRUAL BASIS
     CASE NAME:           Highland Capital Management

     CASE NUMBER:         19-34054

     JUDGE: Stacey Jernigan


                          UNITED STATES BANKRUPTCY COURT

                      NORTHERN & EASTERN DISTRICTS OF TEXAS

                                             REGION 6

                              MONTHLY OPERATING REPORT

              MONTH ENDING:                    October       2020
                                                 MONTH        YEAR



     IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
     PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
     (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
     TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
     DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
     INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


     RESPONSIBLE PARTY:

                                                           Chief Restructuring Officer/ Chief Executive Officer
     ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                     TITLE

     James Seery
     PRINTED NAME OF RESPONSIBLE PARTY                                            DATE



     PREPARER:

                                                           Chief Financial Officer
     ORIGINAL SIGNATURE OF PREPARER                                               TITLE

     Frank Waterhouse                                         12.1.20
     PRINTED NAME OF PREPARER                                                     DATE




                                                                                                    SE31
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-31
                         1493 Filed
                                Filed12/01/20
                                      01/22/21 Entered
                                                Entered12/01/20
                                                        01/22/2117:45:18
                                                                 16:43:17 Page
                                                                           Page2 2ofof9 9



                                                                                                                                  Monthly Operating Report
                                                                                                                                                  ACCRUAL BASIS-1

             CASE NAME:                                                                   Highland Capital Management, LP


             CASE NUMBER:                                                                 19-12239-CSS


           Comparative Balance Sheet
          (in thousands)



                                                                                               10/15/2019             12/31/2019 (6)           10/31/2020 (6)

             Assets

                                 Cash and cash equivalents                                            2,529                    9,501                    8,753
                                                            (3)
                                 Investments, at fair value                                         232,620                 232,820                   107,676
                                 Equity method investees (3)                                        161,819                 183,529                    95,244
                                 Management and incentive fee receivable                              2,579                   1,929                     4,703
                                 Fixed assets, net                                                    3,754                   3,521                     2,746
                                                     (1)
                                 Due from affiliates                                                151,901                 146,276                   149,822
                                 Reserve against notes recievable                                                           (57,963)                  (59,269)
                                 Other assets                                                        11,311                  11,463                    12,467
             Total assets                                                                  $        566,513          $      531,076           $       322,143



             Liabilities and Partners' Capital

                                                                  (4)
                                 Pre-petition accounts payable                                        1,176                    1,141                    1,077
                                 Post-petition accounts payable (4)                                      -                     2,042                      923
                                 Secured debt:
                                       Frontier                                                       5,195                    5,195                    5,195
                                       Jefferies                                                     30,328                   30,020                      -
                                                                        (4)
                                 Accrued expenses and other liabilities                              59,203                   63,275                   59,815
                                                                        (5)
                                 Accrued re-organization related fees                                    -                     5,547                    7,021
                                 Claim accrual (2)                                                   73,997                   73,997                   73,997
                                 Partners' capital                                                  396,614                 349,857                   174,115
             Total liabilities and partners' capital                                       $        566,513          $      531,076           $       322,143




                           (1)   Includes various notes receivable at carrying value, except note due from Hunter Mountain Investment Trust which is fully
                                 reserved against ($59M reserve). Fair value has not been determined with respect to any of the notes.
                           (2)   Uncontested portion of Redeemer claim less appplicable offsets. Potential for additional liability based on future events. No
                                 interest has been accrued beyond petition date. No additional accruals will be made on settlement claims until further
                                 approval by the court.
                           (3)   Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with
                                 readily available market price information. Certain limited partnership interests normally marked to a NAV statement have
                                 not been updated as of period end as statements are generally available on a one-month lag.
                           (4)   Note on accruals: expenses recorded in Accounts Payable and Accrued Expenses and Other Liabilities reflect invoices
                                 recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect
                                 estimates for other incurred, but not yet received invoices. For balance sheet dates other than the Petition Date, amounts
                                 include both pre-petition and post-petition liabilities.
                           (5)   Beginning December 31st, 2019, Debtor accrued for post-petition re-organization fees based upon an estimate of fees
                                 incurred to date.
                           (6)   All balances at December 31st, 2019 are preliminary, unaudited, and subject to further year-end closing entries pursuant to
                                 the normal year-end closing process. As a result, balances for subsequent months have and will fluctuate.
   Case
    Case19-34054-sgj11
         19-34054-sgj11Doc
                        Doc1796-31
                            1493 Filed
                                   Filed12/01/20
                                         01/22/21 Entered
                                                   Entered12/01/20
                                                           01/22/2117:45:18
                                                                    16:43:17 Page
                                                                              Page3 3ofof9 9


                                                                                                                                                                                                             Monthly Operating Report
                                                                                                                                                                                                                                  ACCRUAL BASIS-2
                                 CASE NAME:                                Highland Capital Management, LP

                                 CASE NUMBER:                              19-12239-CSS

Income Statement1
(in thousands)
                                                                                                                        Date                    Filing to Year Ended (4)                   Month ended (4)                Filing to date (4)
                                                                                                                 10/16/19 - 10/31/19                      2019                              10/31/2020
                                 Revenue:
                                  Management fees                                                                                        975                         4,528                               2,099                         21,113
                                  Shared services fees                                                                                   283                         1,588                                 638                          7,886
                                  Other income                                                                                            99                         1,582                                  19                          5,077

                                       Total operating revenue                                                                         1,357                         7,697                               2,756                        34,076
                                 Operating expenses:
                                  Compensation and benefits                                                                              997                         1,498                               1,634                         17,412
                                  Professional services                                                                                  256                            64                                 218                          2,385
                                  Investment research and consulting                                                                       10                          266                                   5                            965
                                  Marketing and advertising expense                                                                      -                             370                                   7                            528
                                  Depreciation expense                                                                                     82                          244                                  76                          1,016
                                  Bad debt expense reserve                                                                                  -                        8,410                                 128                          9,715
                                  Other operating expenses                                                                               201                         1,265                                 443                          5,108

                                       Total operating expenses                                                                        1,545                       12,118                                2,511                        37,129

                                 Operating income/(loss)                                                                               (188)                        (4,421)                                245                        (3,052)
                                 Other income/expense:
                                  Interest income                                                                                        250                         1,230                                  505                         6,121
                                  Interest expense                                                                                      (107)                         (286)                                 (22)                         (697)
                                  Reserve against notes receivable                                                                         -                       (57,963)                                   -                       (57,963)
                                    Re-org related expenses (2)                                                                            -                        (5,547)                             (1,309)                       (30,108)
                                    Independent director fees                                                                              -                           -                                     -                         (1,977)
                                    Other income/expense                                                                                  32                             32                                (24)                          (168)
                                       Total other income/expense                                                                       175                       (62,534)                                (850)                      (84,793)


                                    Net realized gains/(losses) on investments                                                           339                            618                              2,527                        (25,211)
                                    Net change in unrealized gains/(losses) of investments (3)                                         2,654                          (955)                             (4,680)                       (41,527)

                                                                                                                                       2,993                          (337)                             (2,153)                      (66,738)
                                                                                                       (3)
                                 Net earnings/(losses) from equity method investees                                                      (20)                       14,918                              (5,969)                       (73,533)

                                       Net income/(loss)                                                          $                    2,959      $               (52,374)             $                (8,728)       $             (228,116)

(1) Note on accruals: expenses recorded in the Income Statement reflect invoices recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates for other incurred, but not yet
received invoices.

(2) Debtor funded various retainers totaling $790k prior to the petition date, which were entirely expensed as of the petition date.


(3) Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily available market price information. Certain limited partnership interests normally marked to a NAV
statement have not been updated as of period end as statements are generally available on a one-month lag.

(4) All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process. As a result, operating results will change as these entries are made.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-31
                         1493 Filed
                                Filed12/01/20
                                      01/22/21 Entered
                                                Entered12/01/20
                                                        01/22/2117:45:18
                                                                 16:43:17 Page
                                                                           Page4 4ofof9 9



                                                                                                                                                       Monthly Operating Report
                                                                                                                                                                    ACCRUAL BASIS-3A
 CASE NAME:                     Highland Capital Management

 CASE NUMBER:                   19-34054



                                                                           FILING TO YEAR END
 CASH RECEIPTS AND DISBURSEMENTS                                                   2019                   QUARTER 1           QUARTER 2          QUARTER 3          OCTOBER
 1. CASH - BEGINNING OF MONTH                                              $             2,554,230    $       9,501,409   $     12,532,467   $     14,993,872   $      5,887,813
 RECEIPTS FROM OPERATIONS
 2.   OTHER OPERATING RECEIPTS                                             $             1,862,757    $       1,379,338   $      2,983,221   $      2,259,736   $       598,804
 3  MANAGEMENT FEES AND OTHER RELATED RECEIPTS                             $             3,156,742    $       7,555,297   $      6,179,437   $      5,575,680   $      1,367,428
 COLLECTION OF ACCOUNTS RECEIVABLE
 4    PREPETITION                                                          $             3,593,108    $         76,569    $          3,727   $            -     $            -
 5    POSTPETITION 1                                                       $                    -     $             -     $            -     $            -     $            -
 6  TOTAL OPERATING RECEIPTS                                               $             8,612,608    $       9,011,204   $      9,166,385   $      7,835,415   $      1,966,232
 NON-OPERATING RECEIPTS
    THIRD PARTY FUND ACTUAL/EXPECTED DISTRIBUTIONS
 7                                                                         $               423,468    $      18,992,786   $       797,571    $        610,254   $            -
 8    DIVS, PAYDOWNS, MISC FROM INVESTMENT ASSETS                          $             1,338,069    $        477,479    $        74,376    $          5,311   $          1,242
 9    OTHER (ATTACH LIST)                                                  $             3,390,286    $       1,407,103   $     10,010,000   $      8,817,099   $      3,269,000
 10   TOTAL NON-OPERATING RECEIPTS                                         $             5,151,822    $      20,877,369   $     10,881,947   $      9,432,664   $      3,270,242
 11   TOTAL RECEIPTS                                                       $            13,764,430    $      29,888,573   $     20,048,331   $     17,268,080   $      5,236,475
 12 TOTAL CASH AVAILABLE                                                                                                                     $     32,261,951   $     11,124,288
 OPERATING DISBURSEMENTS
 13   PAYROLL, BENEFITS, AND TAXES + EXP REIMB                             $             3,776,446    $       8,825,042   $      4,886,314   $      8,806,880   $      1,347,709
 14   SINGAPORE SERVICE FEES                                               $                95,118    $         58,129    $          2,965   $            -     $        10,547
 15   HCM LATIN AMERICA                                                    $               200,000    $        100,000    $            -     $            -     $            -
 16   THIRD PARTY FUND CAPITAL CALL OBLIGATION                             $             1,426,987    $       7,812,469   $      3,087,163   $        979,631   $       110,220
 17   UTILITIES                                                            $                    -     $             -     $            -     $            -     $            -
 18   INSURANCE                                                            $                    -     $        533,940    $       376,376    $        163,400   $            -
 19   INVENTORY PURCHASES                                                  $                    -     $             -     $            -     $            -     $            -
 20   VEHICLE EXPENSES                                                     $                    -     $             -     $            -     $            -     $            -
 21   TRAVEL                                                               $                    -     $             -     $            -     $            -     $            -
 22   ENTERTAINMENT                                                        $                    -     $             -     $            -     $            -     $            -
 23   REPAIRS & MAINTENANCE                                                $                    -     $             -     $            -     $            -     $            -
 24   SUPPLIES                                                             $                    -     $             -     $            -     $            -     $            -
 25   ADVERTISING                                                          $                    -     $             -     $            -     $            -     $            -
 26   OTHER (ATTACH LIST)                                                  $             1,318,700    $       3,283,898   $      3,195,054   $      3,633,331   $       653,828
 27 TOTAL OPERATING DISBURSEMENTS                                          $             6,817,251    $      20,613,478   $     11,547,870   $     13,583,243   $      2,122,305
 REORGANIZATION EXPENSES
 28   PROFESSIONAL FEES                                                    $                    -     $       5,460,546   $      5,572,032   $     11,551,682   $        39,255
 29   U.S. TRUSTEE FEES                                                    $                    -     $         68,173    $       167,025    $        277,924   $            -
 30   OTHER (ATTACH LIST)                                                  $                    -     $         715,317   $        300,000   $        961,289   $       210,000
 31   TOTAL REORGANIZATION EXPENSES                                        $                    -     $       6,244,037   $      6,039,057   $     12,790,896   $       249,255
 32   TOTAL DISBURSEMENTS                                                  $             6,817,251    $      26,857,515   $     17,586,927   $     26,374,138   $      2,371,560
 33   NET CASH FLOW                                                        $             6,947,179    $       3,031,058   $      2,461,404   $      (9,106,059) $      2,864,915
 34   CASH - END OF MONTH                                                  $             9,501,409    $      12,532,467   $     14,993,872   $      5,887,813   $      8,752,728

 1    All postpetition receipts are included in line 3, Management Fees and Other Related Recepits.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-31
                         1493 Filed
                                Filed12/01/20
                                      01/22/21 Entered
                                                Entered12/01/20
                                                        01/22/2117:45:18
                                                                 16:43:17 Page
                                                                           Page5 5ofof9 9


                                                                                                         Monthly Operating Report
                                                                                                                     ACCRUAL BASIS-3B
        CASE NAME:     Highland Capital Management

        CASE NUMBER:   19-34054



        OPERATING DISBURSMENTS - OTHER

                                     Date            Amount           Vendor
                                  10/1/2020             158,674.80   Crescent TC Investors LP
                                  10/1/2020              35,839.30   East West Visa pmt
                                  10/2/2020                  51.72   American Solutions for Business
                                  10/2/2020                  67.92   UPS Supply Chain Solutions
                                  10/2/2020                 300.00   Action Shred of Texas
                                  10/2/2020                 593.75   ProStar Services, Inc
                                  10/2/2020               1,649.07   GRUBHUB for Work
                                  10/2/2020               2,567.28   Canteen Vending Services
                                  10/2/2020               2,668.57   Iron Mountain Records Management
                                  10/2/2020               5,884.76   ABM
                                  10/2/2020               6,866.42   Willis of Texas, Inc.
                                  10/2/2020              11,423.25   Fitch Solutions, Inc.
                                  10/2/2020              18,042.03   Siepe Software, LLC
                                  10/2/2020              35,200.00   Intex Solutions, Inc.
                                  10/2/2020               3,102.00   Third Party Consultant
                                  10/2/2020               6,179.02   TW Telecom Holdings, llc
                                  10/2/2020              11,532.12   ICE Data Pricing & Reference Data, LLC
                                  10/2/2020              44,741.78   Third Party Consultant
                                  10/8/2020                 263.81   Directv, LLC
                                  10/8/2020                 664.00   PBGC
                                  10/9/2020                 158.36   UPS Supply Chain Solutions
                                  10/9/2020              13,271.70   Refinitiv US LLC
                                  10/9/2020                 330.77   ProStar Services, Inc
                                  10/9/2020               1,208.84   Options Price Reporting Authority
                                  10/9/2020               2,128.81   NYSE MARKET, INC
                                  10/9/2020                 112.21   Iron Mountain Records Management
                                  10/9/2020               6,863.93   ICE Data Pricing & Reference Data, LLC
                                  10/9/2020              47,729.56   Houlihan Lokey
                                  10/9/2020               1,622.46   GRUBHUB for Work
                                  10/9/2020                 100.32   CT Corporation System
                                  10/9/2020               4,059.81   Concur Technologies, Inc.
                                  10/9/2020              15,197.50   Centroid
                                  10/9/2020                 824.31   CDW Direct
                                  10/9/2020               1,590.12   Canteen Vending Services
                                  10/9/2020              20,731.98   Bloomberg Finance LP
                                  10/9/2020                 158.04   Arkadin, Inc.
                                  10/9/2020                 342.00   Ace Parking Management Inc.
                                  10/9/2020               2,466.10   Thomson West
                                  10/14/2020                550.67   Xerox Corporation
                                  10/14/2020             10,407.89   Pricewaterhouse Coopers, LLP
                                  10/15/2020              1,000.00   Pitney Bowes- Purchase Power
                                  10/16/2020              7,551.64   ICE Data Pricing & Reference Data, LLC
                                  10/16/2020                293.63   UPS Supply Chain Solutions
                                  10/16/2020                320.90   Verity Group
                                  10/16/2020                938.36   Standard Insurance Company
                                  10/16/2020              1,825.96   GRUBHUB for Work
                                  10/16/2020              2,391.37   Canteen Vending Services
                                  10/16/2020              3,236.64   DTCC ITP LLC
                                  10/16/2020             19,159.48   Strategas Securities LLC
                                  10/19/2020              2,092.34   Zayo Group, LLC
                                  10/20/2020                880.04   EastWest Bank
                                  10/22/2020                 24.60   CHASE COURIERS, INC
                                  10/22/2020                 87.50   UPS Supply Chain Solutions
                                  10/22/2020                303.10   Four Seasons Plantscaping, LLC
                                  10/22/2020              1,171.83   Canteen Vending Services
                                  10/22/2020              3,251.87   Third Party Consultant
                                  10/22/2020             11,887.73   Flexential Colorado Corp.
                                  10/22/2020             16,967.11   Ace Parking Management Inc.
                                  10/22/2020             18,673.13   MERGERMARKET LTD
                                  10/22/2020              4,629.14   Liberty Life Assurance Company of Boston - Group Benefits
                                  10/27/2020             34,520.76   Reorg Research, Inc.
                                  10/28/2020             12,250.00   Summit Management Limited
                                  10/30/2020              3,500.00   MaplesFS Service Company Limited
                                  10/30/2020              1,914.10   Canteen Vending Services
                                  10/30/2020              1,692.38   Oracle America, Inc.
                                  10/30/2020              1,642.86   GRUBHUB for Work
                                  10/30/2020              1,270.09   ICE Data Pricing & Reference Data, LLC
                                  10/30/2020                740.80   CDW Direct
                                  10/30/2020                715.53   ProStar Services, Inc
                                  10/30/2020                552.35   DTCC ITP LLC
                                  10/30/2020                495.00   Intralinks
                                  10/30/2020                172.44   UPS Supply Chain Solutions
                                  10/30/2020                146.14   Secured Access Systems, LLC
                                  10/30/2020             12,996.05   Third Party Consultant
                                  10/30/2020              6,866.42   Willis of Texas, Inc.
                                  10/30/2020                137.50   AT&T
                                  10/30/2020              1,362.60   Discovery Benefits Admin
                                                           653,828

        REORGANIZATION EXPENSES - OTHER

                                    Date             Amount         Description
                                  10/1/2020                 30,000 Dubel & Associates, L.L.C.
                                  10/1/2020                150,000 J.P. Seery & Co. LLC
                                  10/1/2020                 30,000 Nelms and Associates
                                                           210,000
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-31
                         1493 Filed
                                Filed12/01/20
                                      01/22/21 Entered
                                                Entered12/01/20
                                                        01/22/2117:45:18
                                                                 16:43:17 Page
                                                                           Page6 6ofof9 9



                                                                                                                          Monthly Operating Report
                                                                                                                                            ACCRUAL BASIS-4
  CASE NAME:                               Highland Capital Management

  CASE NUMBER:                             19-34054


                                                                        July '3               August '3                September '3              October '3
  MGMT FEE RECEIVABLE AGING 2
  1.       0-30                                                          $2,428,715                $1,768,818                 $2,577,696              $3,148,887
  2.       31-60                                                         $1,285,718                 $772,384                                           $807,441
  3.       61-90                                                                                                                $772,384
  4.       91+                                                                                                                                         $746,913
  5.       TOTAL MGMT FEE RECEIVABLE                              $       3,714,432    $             2,541,202   $             3,350,080              $4,703,241
  6.       AMOUNT CONSIDERED UNCOLLECTIBLE
  7.       MGMT FEE RECEIVABLE (NET)                              $       3,714,432    $             2,541,202   $             3,350,080              $4,703,241


  AGING OF POSTPETITION TAXES AND PAYABLES                                                           MONTH:                       October 2020

                                                   0-30                 31-60                  61-90                       91+
  TAXES PAYABLE                                   DAYS                  DAYS                   DAYS                       DAYS                    TOTAL
  1.  FEDERAL                                                                                                                                                   $0
  2.  STATE                                                                                                                                                     $0
  3.  LOCAL                                                                                                                                                     $0
  4.  OTHER (ATTACH LIST)                                                                                                                                       $0
  5.  TOTAL TAXES PAYABLE                                    $0                   $0                        $0                         $0                       $0

  6.       ACCOUNTS PAYABLE                           $723,031              $83,748                    $14,787                  $101,044                   $922,610


  STATUS OF POSTPETITION TAXES 1                                                                     MONTH:                       October 2020

                                                                      BEGINNING               AMOUNT                                             ENDING
                                                                         TAX               WITHHELD AND/                AMOUNT                     TAX
  FEDERAL                                                             LIABILITY             0R ACCRUED                   PAID                   LIABILITY
  1.  WITHHOLDING                                                                                                                                               $0
  2.  FICA-EMPLOYEE                                                                                                                                             $0
  3.  FICA-EMPLOYER                                                                                                                                             $0
  4.  UNEMPLOYMENT                                                                                                                                              $0
  5.  INCOME                                                                                                                                                    $0
  6.  OTHER (ATTACH LIST)                                                                                                                                       $0
  7.  TOTAL FEDERAL TAXES                                                         $0                        $0                         $0                       $0
  STATE AND LOCAL
  8.  WITHHOLDING                                                                                                                                               $0
  9.  SALES                                                                                                                                                     $0
  10. EXCISE                                                                                                                                                    $0
  11. UNEMPLOYMENT                                                                                                                                              $0
  12. REAL PROPERTY                                                               $0                        $0                         $0                       $0
  13. PERSONAL PROPERTY                                                                                                                                         $0
  14. OTHER (ATTACH LIST)                                                                                                                                       $0
  15. TOTAL STATE & LOCAL                                                         $0                        $0                         $0                       $0
  16. TOTAL TAXES                                                                 $0                        $0                         $0                       $0

       1   The Debtor funds all state and federal employment taxes to Paylocity, who files all required federal and state related employment reports and
           withholdings.
       2   Aging based on when management fee is due and payable.
       3   All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-31
                         1493 Filed
                                Filed12/01/20
                                      01/22/21 Entered
                                                Entered12/01/20
                                                        01/22/2117:45:18
                                                                 16:43:17 Page
                                                                           Page7 7ofof9 9



                                                                                                                                                                                       Monthly Operating Report
                                                                                                                                                                                                         ACCRUAL BASIS-5
 CASE NAME:                    Highland Capital Management

 CASE NUMBER:                  19-34054


                                                                                            MONTH:                       October                                                                             2020
 BANK RECONCILIATIONS
                                                               Account #1             Account #2               Account #3               Account #4             Account #5                Account #6
 A.      BANK:                                               East West Bank         East West Bank            Maxim Group              Jefferies LLC            Nexbank                East West Bank
 B.      ACCOUNT NUMBER:                                         x4686                  x4693                    x1885                    x0932                  x5891                     x5848                    TOTAL
 C.      PURPOSE (TYPE):                                       Operating              Insurance                Brokerage                Brokerage                 CD                    Prepaid Card
 1.     BALANCE PER BANK STATEMENT 1                   $            8,286,354   $             228,102     $                  30    $                   -   $             138,190   $             100,060     $        8,752,736
 2.     ADD: TOTAL DEPOSITS NOT CREDITED                                                                                                                                                                     $              -
 3.     SUBTRACT: OUTSTANDING CHECKS                                                                                                                                                                         $              -
 4.     OTHER RECONCILING ITEMS                                                                                                                                                                              $              -
 5.     MONTH END BALANCE PER BOOKS                    $            8,286,354   $               228,102   $                  30    $                   -   $             138,190   $               100,060   $        8,752,736
 6.     NUMBER OF LAST CHECK WRITTEN                            100510                   n/a                      n/a                      n/a                    n/a                       n/a



 INVESTMENT ACCOUNTS

                                                               DATE OF                TYPE OF                 PURCHASE                                                                                           CURRENT
 BANK, ACCOUNT NAME & NUMBER                                  PURCHASE              INSTRUMENT                  PRICE                                                                                             VALUE
 7.
 8.
 9.
 10.
 11.                 TOTAL INVESTMENTS                                                                                       $0                                                                                             $0


 CASH

 12.                           CURRENCY ON HAND                                                                                                                                                                             $0

 13.                           TOTAL CASH - END OF MONTH                                                                                                                                                             $8,752,736

 1      Account x6342 is now closed.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-31
                         1493 Filed
                                Filed12/01/20
                                      01/22/21 Entered
                                                Entered12/01/20
                                                        01/22/2117:45:18
                                                                 16:43:17 Page
                                                                           Page8 8ofof9 9



                                                                                                                                                Monthly Operating Report
                                                                                                                                                               ACCRUAL BASIS-6
 CASE NAME:                                               Highland Capital Management

 CASE NUMBER:                                             19-34054


                                                                                                                                    MONTH:                 October 2020

 PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                    INSIDERS
                                                                      TYPE OF                     AMOUNT                TOTAL PAID
             NAME                                                     PAYMENT                      PAID                POST PETITION
 1      Frank Waterhouse                                  Salary                                       $33,333                      $393,750
 2      Frank Waterhouse                                  Expense Reimbursement                             $304                      $6,222
 3      Scott Ellington                                   Salary                                       $37,500                      $468,750
 4      Scott Ellington                                   Expense Reimbursement                             $244                      $6,338
 5      James Dondero                                     Salary                                                 $0                 $129,972
 6      James Dondero                                     Expense Reimbursement 1                                $0                  $16,918
 7      Thomas Surgent                                    Salary                                       $33,333                      $416,667
 8      Thomas Surgent                                    Expense Reimbursement                             $360                      $4,581
 9      Trey Parker                                       Salary                                                 $0                 $131,250
 10 Trey Parker                                  Expense Reimbursement                                      $0                        $6,212
                               TOTAL PAYMENTS TO INSIDERS                                             $105,074                    $1,580,659

      1 The total amount of reimbursements during the reporting month also included $8,194 for use of the credit card by the Debtor for office related expenses such as subscriptions
        and IT equipment/software.


                                                                                                        2
                                                                                PROFESSIONALS
                                                                        DATE                                                                                             TOTAL
                                                                     OF MONTHLY           AMOUNT                          AMOUNT                  TOTAL PAID           INCURRED
                NAME                                               FEE APPLICATION       APPROVED                          PAID                    TO DATE             & UNPAID
 1.     Kurtzman Carson Consultants LLC                                                                      -                            -               532,521               54,170
 2.     Sidley Austin LLP                                                                                    -                            -             5,807,091              821,421
 3.     Young Conaway Stargatt & Taylor LLP                                                                  -                            -               281,156                  -
 4.     FTI Consulting, Inc.                                                                                 -                            -             3,607,292              391,704
 5.     Pachulski Stang Ziehl & Jones LLP                                                                    -                            -             8,435,219            2,109,271
 6      Hayward & Associates PLLC                                                                            -                            -               256,412                5,957
 7      Development Specialists, Inc.                                                                        -                            -             2,351,224                  -
 8      Foley & Lardner LLP                                                                                  -                            -               464,294              127,594
 9      Mercer (US) Inc.                                                                                     -                            -               170,284                  -
 10 Wilmer Cutler Pickering Hale and Dorr LLP                                                                -                            -               618,643
 11 Meta-e Discovery LLC                                                                                     -                            -               165,000
    TOTAL PAYMENTS TO PROFESSIONALS                                                                                                       -            22,689,136            3,510,117

      2 Does not include payments to ordinary course professionals.

 POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
 PROTECTION PAYMENTS

                                                                                                SCHEDULED                 AMOUNTS
                                                                                                 MONTHLY                    PAID                    TOTAL
                                                                                                PAYMENTS                   DURING                   UNPAID
                                    NAME OF CREDITOR                                               DUE                     MONTH                 POSTPETITION
 1.     Crescent TC Investors LP (rent portion only)                                                   130,364                      130,364                    -
 2.
 3.
 4.
 5.
 6.     TOTAL                                                                                          130,364                      $130,364                    $0
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-31
                         1493 Filed
                                Filed12/01/20
                                      01/22/21 Entered
                                                Entered12/01/20
                                                        01/22/2117:45:18
                                                                 16:43:17 Page
                                                                           Page9 9ofof9 9




                                                                                                   Monthly Operating Report
                                                                                                                  ACCRUAL BASIS-7
   CASE NAME:                    Highland Capital Management


   CASE NUMBER:                  19-34054

                                                                                           MONTH:             October 2020

   QUESTIONNAIRE

                                                                                                            YES                NO
   1.       HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                                x
            THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
   2.       HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                                x
            OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
   3.       ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                              x
            LOANS) DUE FROM RELATED PARTIES?
   4.       HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                                x
            THIS REPORTING PERIOD?
   5.       HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                x
            DEBTOR FROM ANY PARTY?
   6.       ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                        x
   7.       ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                x
            PAST DUE?
   8.       ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                    x
   9.       ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                          x
   10.      ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                x
            DELINQUENT?
   11.      HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                x
            REPORTING PERIOD?
   12.      ARE ANY WAGE PAYMENTS PAST DUE?                                                                                     x

   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
   EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

        3   Debtor generates fee income and other receipts from various related parties in normal course, see cash management motion for
            further discussion.



   INSURANCE
                                                                                                            YES                NO
   1.       ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                              x
            NECESSARY INSURANCE COVERAGES IN EFFECT?
   2.       ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                            x
   3.       PLEASE ITEMIZE POLICIES BELOW.


   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
   CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
   BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.



                                                           INSTALLMENT PAYMENTS
               TYPE OF                                                                                      PAYMENT AMOUNT
               POLICY                     CARRIER                      PERIOD COVERED                         & FREQUENCY
